MEMORANDUM **
Ernest Kelly Holestine, a California state prisoner, appeals pro se the district court’s dismissal of his 42 U.S.C. § 1983 action for failure to state a claim. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order), and we affirm in part, vacate in part and remand.
We agree with the district court that Holestine failed to state a claim of discrimination on the basis of disability. See Gates v. Rowland, 39 F.3d 1439, 1446 (9th Cir.1994).
We do not agree, however, that there are no facts Holestine could allege to establish the likelihood of a substantial and immediate threat that he may be transferred back to general population. See Gomez v. Vernon, 255 F.3d 1118, 1129 (9th Cir.), cert. denied, — U.S.-, 122 S.Ct. 667, 151 L.Ed.2d 581 (2001). Because the district court did not provide Holestine with an explanation of his complaint’s deficiencies and an opportunity to amend his complaint and also failed to address this claim in its dismissal order, we vacate the district court’s dismissal of this claim and remand so that Holestine may be given an opportunity to amend his complaint. See also Lopez v. Smith, 203 F.3d 1122, 1126 (9th Cir.2000) (en banc). We express no opinion as to the merit of this claim for injunctive relief.
AFFIRMED in part, VACATED in part and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.